Citation Nr: 0212190	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-23 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the left hand, claimed as residuals of a left 
hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to December 
1959.  

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In November 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In November 1998 the Board of Veterans' Appeals (Board), in 
pertinent part, found that new and material evidence had been 
presented to reopen the current claim, and remanded the case 
to the RO for further development and for consideration on 
the merits.  

In July 1999 the RO denied entitlement to service connection 
for residuals of a left hand injury.

In February 2000 the Board determined that the claim of 
entitlement to service connection for residuals of a left 
hand injury was well grounded, and remanded the case to the 
RO for further development and adjudicative action.

In May 2002 the RO affirmed the determination previously 
entered, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  A chronic acquired disorder of the left hand was not 
shown in active service, or for many years thereafter; nor 
was a degenerative arthritic disease process shown disabling 
to a compensable degree during the first post service year.

2.  The probative, competent medical evidence does not 
establish a nexus between the current tenosynovitis of the 
left hand with mild arthritic changes in the left wrist and 
the left wrist injury reported during the veteran's military 
service.


CONCLUSION OF LAW

A chronic acquired disorder of the left hand was not incurred 
in or aggravated by active service; nor arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

NOTE: Much of the evidence below was reported in the Board's 
February 2000 decision and is repeated now for clarity.  

A review of the service medical records (SMRs) reflects that 
upon service entrance a 0.5 inch scar was noted on the left 
hand.  There was, however, no diagnosis made.  The veteran 
denied bone, joint, or other deformity.  In February 1957, he 
was seen for complaints involving the left forearm.  He 
reported injuring it two days prior, hearing his wrist snap 
following a blow, followed by progressive swelling and 
tenderness of the wrist.  Examination revealed marked 
tenderness, redness, and swelling over the dorsum of the left 
wrist with extension to hand and forearm.  There was no 
evidence of lymphangitic spread.  X-rays of the wrist 
appeared to be negative.  The diagnosis was cellulitis 
without lymphangitis of the left forearm.  A follow-up X-ray 
of the left forearm was described as essentially negative.  

In March 1957 slight residual tenderness and moderate 
stiffness of the left wrist was noted, and the veteran was 
returned to duty.  

There is no subsequent documentation in the SMRs regarding 
the veteran's left upper extremity.  On separation 
examination in December 1959, the upper extremities were 
described as normal, and there was no diagnosis of a left arm 
or left hand impairment.  

A private physician, GDB, MD, reported that he treated the 
veteran in November 1971 for complaints of pain and weakness 
in the left hand attributed to an old healed fracture of the 
3rd metacarpal-phalangeal joint.  

VA records from March 1974 show complaints of pain, swelling, 
and weakness in the left arm.  On examination the left arm 
was weaker in all groups in comparison to the right; however, 
possible malingering was noted.  The impression was 
questionable peripheral neuropathy or cervical root 
neuropathy.  

Additional VA records from May 1974 show similar complaints.  
The veteran reported having these symptoms since 1958 when he 
injured his left arm.  Sensory examination revealed decreased 
vibration on the entire left side of the body, especially the 
left arm.  The impression was a normal neurological 
examination and tension headaches.  

Additional private treatment records from 1995 and 1996 as 
provided by THL, MD, reflect that the veteran complained of a 
stinging sensation in the legs and numbness and tingling in 
the left hand.  The assessment was peripheral neuropathy.  He 
also had left shoulder complaints which were diagnosed as 
tendinitis of the left shoulder.  

In November 1997, the veteran testified that he injured the 
left hand when he was boxing in 1957.  He said that he missed 
his sparring partner and hit a steel blockhead.  Hearing 
[Hrg.] Transcript [Tr.] at 2.  Following his discharge from 
service, he again injured his left extremity.  Tr. at 6.  
This injury occurred about 6 months after his discharge.  Tr. 
at 7.  He also reported seeking treatment at a private source 
in Flint, Michigan, around 1960 or 1961.  Tr. at 8.  

The veteran reported that he had tried to obtain the records 
form the VA facility in Saginaw, but that he had been told 
nothing could be found.  Tr. at 14.  The veteran said that he 
moved from Flint to California around 1970 or 1971, and was 
treated at the VA Hospital in Long Beach in 1971 or 1972.  
Tr. at 10.  He moved to Texas around 1980, and stated that he 
was treated at the VA Hospital in Dallas for his left arm 
problems.  Tr. at 11.  He also reported having an operation 
on his left hand at a private hospital in Richmond Hills, 
Texas.  He indicated that the operation was for the same left 
hand problem for which he was claiming service connection.  
He reported undergoing therapy on his hand for 4 months 
following surgery.  Tr. at 12.  

The veteran testified to coming back to California in 1992 
and stated that he had been receiving treatment by VA in Loma 
Linda.  Tr. at 12.  He also testified that he was receiving 
disability benefits from the Social Security Administration 
(SSA) for a mental disorder.  Tr. at 8.  

Additional private treatment records show that THL, MD, 
reported in 1998 that the veteran had left wrist medial nerve 
entrapment that was "probably" due to a left hand injury 
from 1957.  It was also noted that he had undergone hand 
surgery in 1981.  

In November 1998, in pertinent part, the Board remanded the 
claim for additional evidentiary development, to include a 
contemporaneous orthopedic examination to determine the 
etiology of any current left wrist disorders.  

When examined by VA in February 1999, the veteran had full 
range of motion (ROM) of the left hand.  The examiner was 
unsure as to whether the veteran's sensory changes were 
secondary to the veteran's psychiatric disorder or the result 
of real pathology in the hand.  The examiner opined that it 
was likely that the veteran sustained an inservice wrist 
injury, but it was noted that electromyograph (EMG) and nerve 
conduction study (NCS) were normal.  The examiner added that 
it was unlikely that the veteran's complaints of decreased 
sensation would be secondary to his hand fracture, and that 
there were no residual changes that would be from his 
fracture.  

The examiner further noted that the veteran was currently 
asymptomatic regarding the left long finger fracture.  A 
psychiatric evaluation as a possible source of his symptoms 
was recommended.  

The Board remanded the claim in February 2000 for additional 
evidentiary development.  Subsequently added to the record 
was a letter from SSA which reflects that the veteran was 
found disabled in 1985 due to a psychiatric disorder and back 
pain.  Medical evidence was also submitted but did not 
pertain to the left hand.  

When examined by VA in March 2002, the examiner opined that 
the current symptoms suggested tenosynovitis of the left hand 
with triggering.  After the evaluation, the examiner 
commented as follows.  

The tenosynovitis and spasm or what might 
actually be triggering did not seem to 
the examiner to be related to what is 
noted in [the veteran's] records, that 
is, the left wrist injury with wrist pain 
only, followed by some cellulitis, but 
without any records over the next two 
years indicating any recurrent problems 
with the hand and wrist.  There is also 
some inconsistency with the question of 
the third metacarpal fracture, as clearly 
there was no mention of pain that 
distally in the hand at the time of his 
acute injury in 1957.  Under any 
circumstances, it does not appear that 
any injury should have led to the current 
symptoms unless there had been some 
ongoing problem after the injury, and 
that is not documented.  

X-ray of the left hand showed mild to moderate arthritic 
disease with hypertrophic spur formation and narrowing of the 
carpal-first metacarpal joint, first and third 
metacarpophalangeal joints as well as the interphalangeal 
joints.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2002);  38 C.F.R. § 3.303 
(2001)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If not shown during service, service connection may be 
granted for osteoarthritis if found disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.307, 3.309 (2001).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, and more recently dated 
correspondence after the Board's February 2000 remand of the 
case, has given the veteran notice of the information and 
evidence necessary to substantiate his claim.  That is, he 
was provided with notice of the regulations pertaining to 
service connection for the disability at issue, a rationale 
of the denial, and he was notified of his appellate rights.  

In a May 2002 supplemental statement of the case, it was 
noted that the claim had been developed in full compliance 
with the provisions and requirements of the VCAA of 2000.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives as well as those of the Board in its 
2000 remand.  See Quartuccio v. Principi, No. 02-997 (U.S. 
Vet. App. June 19, 2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Applying the applicable laws and regulations to this 
circumstances of this case, it is the Board's conclusion that 
the competent evidence preponderates against the claim of 
entitlement to service connection for residuals of a left 
hand injury.  The Board has noted the representative or the 
veteran did not object to the adequacy of the recent VA 
examination.  It appears that the examiner adequately 
accounted for the history as provided by the veteran and 
through a review of the record it was noted that the veteran 
had an inservice injury to the left wrist/hand.  The examiner 
appeared to base his/her opinion regarding a nexus to service 
upon review of the entire record.  This opinion with the 
other evidence supports an informed determination.  

The RO was very conscientious as evidenced by the medical 
opinion obtained.  The Board will point out that lay 
assertions cannot constitute competent evidence in most 
instances, particularly in matters requiring medical nexus 
evidence.  See, for example, Savage v. Gober, 10 Vet. App. 
488 (1997), recently clarified in Voerth v. West, 13 Vet. 
App. 117 (1999).  This would apply to the veteran's assertion 
that the SMRs showed a chronic disorder.  The VA examiner 
refuted this assertion based upon history with benefit of the 
claims folder.  The Board observes that the examiner reviewed 
the case and opined against a nexus to service.

The Board has considered the private physician's statement in 
1998 that the veteran currently had carpal tunnel syndrome of 
the left hand as a result of the inservice injury.  As a 
normal EMG was subsequently reported, it is evident, however, 
that the veteran does not have carpal tunnel syndrome, so 
that physician's statement is not considered probative to 
show that any current left hand/wrist disorder was of service 
origin.  

The Board finds the VA opinion weighs against any support for 
continuous symptomatology since service.  McManaway v. West, 
13 Vet. App. 60 (1999).  The record shows an equivocal 
history and there is no extant record until over 10 years 
after service discharge.  

The VA examiner did not find any nexus between current 
suggested tenosynovitis with triggering of the left hand and 
wrist arthritis to the inservice left hand/wrist trauma.  
Moreover, the record is clear in showing that any post 
service reported arthritic disease process was not disabling 
to a compensable degree during the first post service year.

The Board must point out that competent evidence linking 
current left wrist/hand diagnoses to service is not shown in 
the record elsewhere.  Such evidence has not been brought to 
the Board's attention as being outstanding and available but 
as yet not obtained.  The evidence on file shows recognition 
of the veteran's observation in service for residuals of a 
left hand/wrist injury while boxing.  What it does not show 
is competent evidence of chronic left hand or wrist 
disability, the currently existing tenosynovitis of the left 
hand with triggering and mild arthritic left wrist disease, 
that is linked to service.  Thus, in view of the record as 
interpreted on the medical examination, the inservice left 
wrist/hand injury in service is reasonably characterized as 
having resolved without any residual disability.  It was not 
found on a complete examination before separation from 
service and the current left hand/wrist manifestations are 
not linked to the inservice injury by medical evidence.

The Board has thoroughly considered all of the evidence and 
has not found any competent medical evidence linking the 
claimed disorder to service or an in-service event or 
occurrence.  Further, the RO sought to obtain all pertinent 
medical records and provided a VA examination that addressed 
the question of a nexus to service for the left hand/wrist.  
Thus the veteran has received the benefit of VA's duty to 
assist.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Unfortunately, the record offers no credible support for 
service connection.  As with any piece of evidence, the 
credibility and weight to be attached to medical opinions of 
record is an adjudication determination.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  It is well established that 
lay observation is not sufficient to establish a medical 
diagnosis or causation.



The VA medical examiner carefully reviewed the facts of the 
veteran's case and did not highlight any evidence to support 
a finding in favor of a relationship between the veteran's 
service and current left wrist/hand diagnoses.  And, there 
has been no opinion offered to contradict the conclusions of 
VA examiner against service connection.  Therefore, the Board 
finds that the VA opinion is entitled to significant 
probative weight because of the specific analysis and 
reasoned conclusions.  

Thus in light of an uncontradicted medical opinion on the 
matter being considered, the evidence viewed objectively is 
not at least in relative equipoise on the question of whether 
the veteran's left hand tenosynovitis and left wrist 
arthritic changes are linked to service.  Struck v. Brown, 9 
Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).


ORDER

Entitlement to service connection for residuals of a left 
hand/wrist injury is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

